Citation Nr: 1609155	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-34 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned at a Travel Board hearing held in September 2014.  A transcript of the hearing is of record.

Although the RO reopened the previously denied claim of service connection for sleep apnea and denied it on the merits in a November 2013 statement of the case, the Board is required to consider whether new and material evidence has been received to reopen this claim without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 


FINDINGS OF FACT

1.  Service connection for sleep apnea was denied by the RO in a June 2005 rating decision on the basis that sleep apnea was not incurred in service.

2.  Evidence received since the June 2005 rating decision is new and relates to an unestablished fact necessary to substantiate the claim.

3.  The evidence is in equipoise as to whether the Veteran's sleep apnea is related to service. 


CONCLUSIONS OF LAW

1.  The June 2005 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2015); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

2.  The criteria for reopening a previously denied claim of service connection for sleep apnea have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving all doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopened Claim

Rating actions from which an appeal is not timely perfected become final one year following notice of the adverse decision to the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Further, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for sleep apnea was denied in a February 2005 rating decision.  The RO determined that sleep apnea was not shown in service and a current diagnosis of sleep apnea was not related to service.  The Veteran did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  This decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran attempted to reopen his claim of service connection in May 2009.  

In a rating decision issued in July 2009, the RO declined to reopen the claim on the basis that new and material evidence had not been submitted.  Notice of the decision was mailed to the Veteran on August 3, 2009.  Although the Veteran did not file a notice of disagreement, new and material evidence was received into the record within the one-year appeal period.  This evidence was a lay statement from T. Williams that was dated in July 2009.  This evidence was received by VA in June 2010.  

As new and material evidence was received into the record within a year of the July 2009 rating decision, it did not become final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also 38 C.F.R. §§ 3.3156(b), 20.302, 20.1103.  Thereafter, and following the receipt of additional evidence, the RO issued a rating decision in January 2012 and declined to reopen the claim.  The Veteran perfected an appeal from this rating decision.   

At the time of the last final rating decision in June 2005, the pertinent evidence of record consisted of the Veteran's service treatment records, private and VA medical records, and lay statements from the Veteran.  

The service treatment records were absent for a diagnosed sleep apnea disorder.  The VA treatment records showed the Veteran had a history of obstructive sleep apnea since 1997.  The private medical records from Dr. Finch included a finding of obstructive sleep apnea since November 1997; a report of a sleep study in December 1997 also showed a finding of obstructive sleep apnea.  

Since the last final decision in June 2005, the evidence includes additional VA treatment records, additional lay statements from the Veteran and friends, a medical opinion from Dr. Seink dated in December 2012, a VA medical examination report dated in October 2013, an addendum VA opinion dated in November 2013, and a transcript of the Veteran's hearing testimony provided in September 2014.

In pertinent part, the testimony from the Veteran and his witnesses detail symptoms observed in service including heavy snoring and unusual breathing.  Dr. Seink's December 2012 medical opinion reflects that the witnessed pauses in breathing, along with the loud snoring that were observed for years prior to treatment, suggested that the current obstructive sleep apnea syndrome is a chronic condition for the Veteran that likely dated back over 30 years.  

Evidence of a nexus was an unsubstantiated element at the time of the last final denial in June 2005.  The lay testimony from the Veteran and his witnesses regarding the symptoms observed in service are new and relate to causal nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The credibility of this evidence is presumed.  Dr. Seink's opinion is new as it was not previously considered.  Further, it is material evidence as it addresses the matter of causal nexus and is favorable to the claim.  Thus, the claim of service connection for sleep apnea is reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Finally, as the RO reopened this claim and has already adjudicated the merits of in the November 2013 statement of the case (and given that VA has satisfied its duty to notify and assist the Veteran), the Board will proceed to do so as well.  See Hickson v. Shinseki, 23Vet. App. 394 (2010).

II. Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).
 
The Veteran's service treatment records reveal no complaints, findings, or treatment of sleep apnea.  He was treated in service in April 1987 for pharyngitis.  The clinical entry shows the Veteran reported having snored for years; the clinical impression was 'resolving pharyngitis' and it was noted that his snoring was probably secondary to adenoids.  A November 1988 separation examination was negative for sleep apnea.  

Post-service private medical records from Dr. Finch show the Veteran was found to have obstructive sleep apnea since November 1997 secondary to abnormal weight gain.  A subsequent sleep study performed in December 1997 due to the Veteran's reported history of witnessed apneas, sleepiness, fatigue, and nocturnal incontinence, also resulted in a diagnosis of obstructive sleep apnea.  Subsequent VA treatment records show a history of obstructive sleep apnea since 1997.  A VA clinical entry in June 2005 shows the Veteran had a history of obstructive sleep apnea since 1997.

The Veteran's friends, fellow service members and former roommates submitted several lay statements on his behalf.  These individuals provided descriptions of their observations of the Veteran while in service and, particularly during the late 1980's.  Generally, they all recalled that he had difficulty with loud deep snoring, periods of breathlessness, and gasping for air.  Several of these individuals also recalled that the Veteran would often be tired during the day.  

In a December 2012 private medical opinion, Dr. Seink indicated that the Veteran reported a long history of snoring and witnessed pauses in breathing while sleeping.  Dr. Seink also noted that the Veteran reported that as far back as 1984, his roommates had observed episodes of loud snoring and unusual breathing while sleeping.  Based on this history, a completed sleep questionnaire, and clinical testing, Dr. Seink opined that the Veteran's current sleep apnea likely dated back over 30 years, as he reported his roommates in service had witnessed pauses in his breathing along with loud snoring for years prior to treatment.  

At a VA examination in October 2013, an examiner determined that the Veteran's sleep apnea was less likely than not incurred in service, caused by service, or related to the claimed in-service injury, event, or illness.  The examiner noted the symptoms reported by the Veteran and his witness, but essentially explained that symptoms of deep snoring and episodes of breathlessness did not meet all of the necessary criteria such that a sleep study would have been indicated.

In November 2013 another VA examiner opined that the current sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The clinical rationale was that a post-service sleep study in December 1997 revealed a sleep apnea diagnosis.  The examiner indicated that although the Veteran's service treatment records showed snoring, apnea, and a throat problem diagnosed as pharyngitis- and despite the lay statements regarding snoring and apnea- the diagnosis of obstructive sleep apnea requires an apnea hypopnea index (AHI) of 5.  The examiner explained that an individual, including the Veteran, can have snoring and apnea without meeting the diagnostic criteria for sleep apnea.  As a result, the complaint of snoring, apnea, or other symptoms that may be associated with obstructive sleep apnea during military service is not sufficient and not diagnostic of sleep apnea.  Further, a person can snore for 30 years and can have apneic episodes every 15 minutes while sleeping and this would be considered normal and not meeting the diagnostic criteria for obstructive sleep apnea.  Therefore, the presence of snoring and apnea for possibly 30 years cannot be used to establish the diagnosis of obstructive sleep apnea; this can only be done by sleep study.  For these reasons, the Veteran's obstructive sleep apnea is less likely than not incurred in or caused by the claimed in-service injury, event or illness. 

The evidence shows a current diagnosis of sleep apnea.  There also is competent and credible evidence of an event in service, namely the Veteran's loud snoring, periods of breathlessness, and daytime fatigue.

The competent and probative medical evidence is in relative equipoise as to whether the current sleep apnea is related to any aspect of the Veteran's active military service, and specifically the symptoms he and witnesses noticed in service.

The Veteran asserts that his sleep apnea initially manifested during service because of the heavy snoring, gasping for breath, and daytime tiredness he experienced at that time.  The Board has considered the Veteran's statements regarding causal nexus.  Lay evidence can be competent and sufficient evidence of a diagnosis, or to establish etiology, if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Veteran and his witnesses are competent to report symptoms they observed in service including snoring, unusual breathing, and daytime fatigue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). Moreover, the Board finds that their statements are credible because they are generally consistent with one another. 

This competent and credible lay testimony establishes that the Veteran began experiencing symptomatology during service and such symptomatology was later diagnosed as sleep apnea by Dr. Seink, a medical professional.  Dr. Seink's opinion reflects consideration of the Veteran's service and post-service medical history and was supported with a cogent rationale.  Therefore it is probative.

The Board has considered the VA opinions, both of which indicate that sleep apnea is not related to service.  These opinions are competent evidence against the claim.  Together, these opinions reflect consideration of the Veteran's service and post-service medical history, his witnesses' statements and were also were supported by cogent rationale.  Thus, they are also probative regarding causal nexus.  

While the VA examiners reasoned that a diagnosis of obstructive sleep apnea can only be made by sleep study and that the Veteran did not meet all of the criteria that may have warranted a sleep study in service, the Board finds that the evidence, as a whole, supports finding that it is at least as likely as not the initial manifestations and/or symptoms of sleep apnea were present in service.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110(a)).

As such, the evidence is in equipoise as to whether sleep apnea was incurred inservice.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that sleep apnea was incurred in service.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.102. 


ORDER

Resolving reasonable doubt in the Veteran's favor, service connection for sleep apnea is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


